NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAY 18 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
TREVONE WILLIAMS, individually; T.               No.   15-56787
W., a minor by his Guardian Ad Litem,
Keisha Castleberry and as Successor In           D.C. No.
Interest to Tyrone WIlliams,                     2:14-cv-09522-JFW-VBK

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

COUNTY OF LOS ANGELES, a public
entity; GREGORY NICKELL, Deputy, a
public employee; LEMUEL PENOLA,
R.N., a public employee; EMMANUEL
MOSCOSO, R.N., a public employee;
SANDRA KANG, R.N., a public
employee; CHRISTINE PANGANIBAN,
R.N., a public employee; CHRISTIAN
OKOYE, R.N., a public employee,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted May 11, 2017**
                               Pasadena, California

Before: PREGERSON and FRIEDLAND, Circuit Judges, and DONATO,***
District Judge.

      Plaintiffs Trevone Williams and T.W. appeal from the district court’s grant

of summary judgment in favor of Defendants in this 42 U.S.C. § 1983 action. On

December 13, 2012, Plaintiffs’ father, Tyrone Williams, died from a pulmonary

embolism while in the custody of Men’s Central Jail. Plaintiff alleged an Eighth

Amendment claim for denial of medical care and a Fourteenth Amendment claim

for loss of familial relationship against the seven jail employees who were involved

in the care of Williams on the night he died. Plaintiffs also alleged a Monell claim

against the County of Los Angeles. We have jurisdiction under 28 U.S.C. § 1291.

We review the district court’s decision de novo, and we affirm. Lemire v. Cal.

Dep’t of Corr. & Rehab. 726 F.3d 1062, 1074 (9th Cir. 2013).

      The district court properly granted summary judgment in favor of

Defendants because Plaintiffs failed to raise a genuine dispute of material fact as to

each element of their Eighth Amendment claim. First, Plaintiffs failed to raise a


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
                                           2
genuine dispute of fact as to whether Defendants were deliberately indifferent to

Williams’s medical needs. Plaintiffs have not provided any evidence to

demonstrate that Defendants were actually aware of Williams’s complaints prior to

the afternoon of December 13 or that Defendants were actually aware of

Williams’s pulmonary embolism. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (deliberate indifference requires that a prison “official knows of and

disregards an excessive risk to inmate health”); Toguchi v. Chung, 391 F.3d 1051,

1058–60 (9th Cir. 2004) (medical malpractice, negligence, or a difference of

opinion regarding the course of treatment is not sufficient); Far Out Prods., Inc. v.

Oskar, 247 F.3d 986, 997 (9th Cir. 2001) (“A party opposing summary judgment

may not simply question the credibility of the movant to foreclose summary

judgment.”).

      Second, Plaintiffs failed to raise a genuine dispute of fact as to whether

Defendants’ actions caused Williams’s death. See Lemire, 726 F.3d at 1074.

Plaintiffs object to the admission of Defendants’ untimely expert witness, who

testified that Defendants’ actions did not cause Williams’s death. Plaintiffs,

however, have not argued that the district court’s decision to allow the expert

witness was an abuse of discretion, and Plaintiffs do not offer any evidence or

argument to dispute this critical medical expert testimony.


                                          3
      Plaintiffs’ Fourteenth Amendment and Monell claims are dependent on the

above Eighth Amendment claim and, therefore, likewise fail.

      AFFIRMED.




                                        4